Citation Nr: 1043543	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for bulging disks and degenerative joint disease of the lumbar 
spine with associated neurological findings prior to January 3, 
2006.

2.  Entitlement to an increased evaluation in excess of 40 
percent bulging disks and degenerative joint disease of the 
lumbar spine with associated neurological findings from January 
3, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The issue of entitlement to service connection for 
depression, secondary to service-connected bulging disks 
and degenerative joint disease of the lumbar spine has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  

The Veteran served on active duty from January 1978 to March 1981 
and from April 1981 to March 1983.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boston, Massachusetts 
(RO) via the Appeals Management Center (AMC), in Washington, DC, 
which granted service connection for bulging disks and 
degenerative joint disease of the lumbar spine with associated 
neurological findings, and assigned a 10 percent evaluation 
effective January 4, 1993, and a 40 percent evaluation effective 
January 3, 2006.  

The Board notes further that during the course of this appeal, 
the Veteran has submitted evidence addressing the effect of his 
service-connected disability on his ability to secure or follow 
substantially gainful employment.  In this regard, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), 
the United States Court of Appeals for Veterans Claims (Court) 
held that a request for a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.  
However, the RO adjudicated and denied this issue in a November 
2009 rating decision during the pendency of this appeal.  

The issue of entitlement to an increased evaluation in excess of 
40 percent bulging disks and degenerative joint disease of the 
lumbar spine with associated neurological findings from January 
3, 2006 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Prior to December 27, 2005, the Veteran had 70 degrees 
forward flexion of the thoracolumbar spine and he had full range 
of motion on right and left lateral bending.  

2.  From December 28, 2005 to January 2, 2006, the Veteran had 0 
degrees extension, 30 degrees flexion, 30 degrees left lateral 
flexion, 20 degrees right lateral flexion, and 20 degrees right 
and left lateral rotation bilaterally; the Veteran had pain 
throughout range of motion testing.

3.  Prior to January 3, 2006, the Veteran's lumbar spine 
disability is not shown to be characteristic of more than mild 
intervertebral disc syndrome and did result in any incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.

4.  From May 20, 1993, the Veteran reported radiating pain in the 
left leg, and neurological examinations reflect loss of sensation 
in the left lower extremity.  





CONCLUSIONS OF LAW

1.  Prior to December 27, 2005, the criteria for an evaluation in 
excess of 10 percent for a lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002) and Diagnostic Codes 5010, 5242 (2010).

2.  From December 28, 2005 to January 2, 2006, the criteria for a 
40 percent evaluation for bulging disks and degenerative joint 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002) and Diagnostic Codes 
5010, 5242 (2010).

3.  From May 20, 1993, to January 2, 2006, the criteria for a 
separate 10 percent evaluation based on neurological impairment 
of the left lower extremity associated with service-connected 
bulging disks and degenerative joint disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Codes 5242, 8520 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a November 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  

The Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the November 
2003 letter addressed the Veteran's original application for 
service connection.  In January 2006, the RO awarded service 
connection for bulging disks and degenerative joint disease of 
the lumbar spine with associated neurological findings, and 
assigned a 10 percent evaluation effective January 4, 1993, and a 
40 percent evaluation from January 3, 2006.  Therefore, the 
November 2003 letter served its purpose in providing VCAA notice 
and its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
VA examinations in April 1993 and December 2005.  38 C.F.R. 
§ 3.159(c)(4) (2010).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examination obtained in this case is 
adequate as it contains a description of the history of the 
disability at issue; documents and considers the Veteran's 
complaints and symptoms; addresses the relevant rating criteria; 
and contains a discussion of the effects of the Veteran's 
service-connected disability on the Veteran's occupational and 
daily activities.  The Board notes that although VA examinations 
of record do not specifically address the rating criteria for 
intervertebral disc syndrome, due to the passage of time, a new 
examination would not aid in the adjudication of the Veteran's 
claim prior to January 3, 2006; the Board must assess the 
Veteran's disability picture prior to January 3, 2006 based on 
the available evidence.  The Board has remanded the appeal, 
below, for a new VA examination for the assessment of the current 
severity of his service-connected lumbar spine disability.   
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In the present case, the 
Board finds that a staged rating is for consideration.

Substantive changes were made twice to the portion of the Rating 
Schedule that addresses spine disease, including intervertebral 
disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  These changes became effective on September 23, 
2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243).  
The most recent revisions, codified in Diagnostic Codes 5235 
through 5243, became effective on September 26, 2003.  61 Fed. 
Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  The new criteria 
include a revision of 38 C.F.R. § 4.71a, to include Plate V, 
Range of Motion of Cervical and Thoracolumbar Spine.

The Board is required to consider the claim in light of both the 
former and revised schedular rating criteria. VA's Office of 
General Counsel has determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  However, 
both the old and the new regulations will be considered for the 
period after the change was made.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g) (West 2002); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Thus, the Board must also 
consider the applicable criteria in effect prior to the most 
recent amendment.

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  A 20 percent evaluation is assigned with moderate 
limitation of motion, and a 40 percent evaluation is assigned 
with severe limitation of motion.  Id.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, and a 
20 percent evaluation is warranted when the disability is 
productive of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 40 
maximum percent rating under this code requires that the 
disability be productive of severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5293, which was in effect prior to 
September 23, 2002, a 10 percent evaluation is warranted for 
intervertebral disc syndrome where the disability is mild; a 20 
percent evaluation is warranted where the disability is moderate 
with recurring attacks; a 40 percent evaluation is warranted 
where the disability is severe with recurring attacks and 
intermittent relief; and a maximum 60 percent evaluation is 
warranted where the disability is pronounced with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, and 
with little intermittent pain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6.  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

As noted, effective September 23, 2002, VA amended the rating 
schedule for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation. When rating based on incapacitating episodes, 
if there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 20 
percent rating is warranted.  If there are incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent rating is 
warranted. If there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
maximum 60 percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic 
Code 5243), effective September 23, 2002, provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic 
Code 5243), effective September 23, 2002, provides that when 
rating on the basis of chronic manifestations, the orthopedic 
disabilities will be rated under the most appropriate orthopedic 
diagnostic code or codes and the evaluation of neurologic 
disabilities will be done separately using the most appropriate 
neurologic diagnostic code or codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine disorders.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later 
revisions provide a general new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder impairment) 
are now for evaluation separately.  These changes are listed 
under Diagnostic Codes 5235-5243.  Under these new regulations, 
intervertebral disc syndrome, renumbered as Diagnostic Code 5243, 
may be evaluated under this new general rating formula after 
September 2003 or under the rating criteria for incapacitating 
episodes made effective September 23, 2002, as set forth above.

The new General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides 
that, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  Id. 
at Note 2; see also Plate V.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note 2.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

A January 1993 emergency room report shows that the Veteran 
presented complaining of pain in the left posterior neck and low 
back after he was involved in a motor vehicle accident earlier 
that day.  A physical examination shows that there was slight 
tenderness in the lower back.  There was no swelling or gross 
deformity.  A neurological examination of the lower extremities 
was intact.  The Veteran had normal sensation to pinprick, and 
normal strength in the lower extremities.  The Veteran was 
diagnosed with a status post motor vehicle accident with cervical 
and lumbar strain.  The Veteran was treated with ice and warm 
compresses, and was prescribed Motrin.  

An April 1993 VA examination shows that the Veteran complained of 
chronic low back pain which radiated into his left buttock and 
leg to the calf at times.  The Veteran reported that radiation 
was not constant but was severe when it came on.  He could no 
longer bend and touch his toes due to back pain and he restricted 
lifting and carrying of things.  The Veteran previously worked in 
construction, but stopped due to increasing pain in the low back.  
A physical examination revealed tenderness at L5 with flexion 
limited to 70 degrees.  The Veteran had full right and left 
lateral bending.  There was tenderness in the left sciatic notch.  
A neurological examination of the lower extremities was negative.  
The Veteran was diagnosed with chronic low back strain with a 
herniated lumbar disc.

A separate examination of the peripheral nerves was completed on 
May 20, 1993.  The Veteran reported back pain, and pain which 
radiated into the left thigh and calf.  A neurological 
examination reflects loss of pinprick sensation over the 
posterolateral aspect of the left leg, but reflexes and strength 
appeared to be normal.  The Veteran was diagnosed with 
lumbosacral radiculopathy.  

April 1993 x-rays of the lumbar spine revealed minimal disc 
degenerative change.  A May 1993 MRI revealed mild disc bulging.  

A February 1999 VA treatment note shows that nerve conduction and 
a CT of the Veteran's lumbar spine were normal.  The physician 
could not diagnose any neurological condition to explain the 
Veteran's symptoms.  

A December 28, 2005 VA examination included a review of the 
claims file.  At the time of examination, the Veteran was 
employed in a car sales job which required him to drive cars to 
auctions.  The Veteran denied a history of hospitalizations.  He 
denied having urinary incontinence, frequency or urgency; 
erectile dysfunction; fecal incontinence; leg or foot weakness; 
numbness; paresthesias; falls; and unsteadiness.  The Veteran 
denied having flare-ups of back symptoms, weakness, or spasm.  He 
reported having fatigue, decreased motion, stiffness, and pain in 
the mid-lower back.  Pain was reported to be moderate and 
constant.   Pain radiated to the right lower leg.  The Veteran 
was able to walk more than a quarter of a mile, but less than one 
mile.  The Veteran was not evaluated for intervertebral disc 
syndrome at that time.  The Veteran's gait was antalgic; he 
walked slowly with a mild limp on the left leg.  There was no 
evidence of ankylosis in the thoracolumbar spine.  On range of 
motion testing, the Veteran had 0 degrees extension to 30 degrees 
flexion.  He had 30 degrees left lateral flexion and 20 degrees 
right lateral flexion.  He had 20 degrees right and left lateral 
rotation bilaterally.  The Veteran had pain throughout range of 
motion testing.  

The VA examiner stated that the Veteran had good sensation in the 
right lower leg in all nerve distributions.  He had moderate 
sensation of the left leg in the same nerve distributions.  He 
had mild ability to dorsiflex his left first toe and had good 
ability to dorsiflex his right first toe.  The Veteran could not 
walk on heels or toes, or to introversion or extroversion of the 
feet while standing.  A sensory examination shows that the 
Veteran had impaired pinprick and position sense in the left 
lower extremity.  He had normal pinprick and positional sense in 
the right lower extremity.  A MRI of the lumbosacral spine was 
completed.  The Veteran was diagnosed with mid-lower back pain 
characterized by dextrolevoconvex curvature; bulging disks at L1 
to L5, and degenerative disc disease of the lumbar spine with 
objective associative neurological findings in the left leg.   

The RO in the January 2006 rating decision on appeal assigned the 
Veteran's low back disability a 10 percent rating under the 
provisions of Diagnostic Code 5293 in effect prior to September 
23, 2002.  The RO indicated that the 10 percent rating was 
warranted based on mild symptoms associated with intervertebral 
disc syndrome.  The RO found further that a 40 percent disability 
evaluation was warranted effective January 3, 2006 based on the 
General Rating Formula for Diseases and Injuries of the Spine as 
in effect from September 26, 2003, due to the demonstrated 
limitation of motion of the lumbar spine shown by the medical 
evidence of record on January 3, 2006 (forward flexion of the 
thoracolumbar spine of 30 degrees or less). 

Initially, the Board will evaluate the Veteran's low back 
disability under the former criteria for the period prior to 
September 26, 2003, and for the period prior to September 23, 
2002 for intervertebral disc syndrome as well.  In this regard, 
the Board finds that an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5290 where the Veteran is not 
shown to have moderate limitation of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  An April 1993 VA 
examination shows that the Veteran had 70 degrees forward flexion 
of the thoracolumbar spine and he had full range of motion on 
right and left lateral bending.  

Further, the Veteran was not shown to have lumbosacral strain 
with muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilaterally in the standing position to warrant a 
higher 20 percent evaluation under Diagnostic Code 5295.   See 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  There was no 
indication of muscle spasm with forward bending at the time of 
the Veteran's April 1993 VA examination, and the Veteran had full 
range of motion with right and left lateral bending.  

Finally, the Veteran is not shown to have more than mild 
intervertebral disc syndrome under Diagnostic Code 5293 as in 
effect prior to September 23, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  The May 1993 VA peripheral 
neuropathy examination showed at most mild neurological symptoms 
assigned with the Veteran's disc disease.  Pinprick loss was 
noted over the posterolateral aspect of the left leg, but 
reflexes and strength appeared normal.  Further, while on 
associated April 1993 orthopedic examination there was tenderness 
in the left sciatic notch and positive straight leg raising on 
the left at 45 degrees, that examiner found that his neurological 
examination of the lower extremities was negative.  

As noted, effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome was revised.  In this regard, prior 
to September 26, 2003, the Board the Veteran's lumbar spine 
disability is not shown to result in incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months to warrant a higher evaluation under 
Diagnostic Code 5293.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
Available medical evidence does not reflect any incapacitating 
episodes, due to the Veteran's lumbar spine disability, which 
required bed rest prescribed by a physician and treatment by a 
physician.  See id. at Note (1).  

The Board notes that Diagnostic Code 5293 effective from 
September 23, 2002 contemplates ratings by combining separate 
evaluations for chronic orthopedic and neurologic manifestations.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Neurologic 
disabilities are to be rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. at Note (1).  As the Board will discuss in greater detail 
below, medical evidence indicates that the Veteran has been seen 
for radicular symptoms in the left lower extremity.  Thus, a 
separate evaluation is warranted for neurological manifestations 
in the left lower extremity.  See 38 C.F.R. § 4.124a, 8526, 8626, 
and 8726 (2010).

From September 26, 2003, the Veteran's back disability may be 
rated under the old criteria listed above, as well as the revised 
schedular criteria for the rating of spine disabilities.  The 
schedular criteria for the rating of spine disabilities evaluate 
degenerative arthritis based on limitation of motion under the 
General Rating Formula for Disease and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, and 5243 (2010).  
The Board finds that from December 28, 2005, an increased 40 
percent evaluation is warranted under Diagnostic Code 5242 based 
on limitation of motion of the lumbar spine.
A December 28, 2005 VA examination shows that the Veteran's 
service-connected back disability increased in severity.  At the 
time of his December 2005 VA examination, the Veteran had 0 
degrees extension, 30 degrees flexion, 30 degrees left lateral 
flexion, 20 degrees right lateral flexion, and 20 degrees right 
and left lateral rotation bilaterally.  The Veteran had pain 
throughout range of motion testing.  Under the General Rating 
Formula, a 40 percent evaluation is assigned for forward flexion 
of the thoracolumbar spine at 30 degrees or less.  Id.  The Board 
finds that from December 28, 2005, an increased 40 percent 
evaluation is warranted under Diagnostic Code 5242 where the 
Veteran is shown by objective medical evidence to have forward 
flexion of the thoracolumbar spine, limited to 30 degrees with 
pain on motion.  

The Board finds that a higher 50 percent evaluation is not 
available where the Veteran is not shown to have unfavorable 
ankylosis of the entire thoracolumbar spine.  Even with 
consideration of the Veteran's functional loss due to flare-ups 
of pain, fatigability, and pain on movement, the Board finds that 
the Veteran's disability does not approximate a 50 percent rating 
under Diagnostic Code 5242.  38 C.F.R. §§ 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The General Rating Formula for Diseases and Injuries of the Spine 
allows for separate evaluations for chronic orthopedic and 
neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  The 
Veteran's separate evaluation based on neurological 
manifestations in the left lower extremity is discussed below.  
See 38 C.F.R. § 4.124a, 8526, 8626, and 8726 (2010).

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Codes 5243 (applicable from September 
26, 2003).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  
The Veteran is not shown to warrant a higher evaluation under 
Diagnostic 5243 for intervertebral disc syndrome.  The Board has 
considered whether the Veteran's service-connected back 
disability has resulted in incapacitating episodes and the 
duration of any such episodes as described under Diagnostic Code 
5243.  A December 2005 VA examination did not include a specific 
evaluation for intervertebral disc syndrome; however, the VA 
examiner did note that the Veteran did not have flare-ups of back 
symptoms, and there was no spasm found on physical examination.  
For the period from September 26, 2003 to January 2, 2006, there 
is no evidence of incapacitating episodes which required bed rest 
prescribed by a physician and treatment by a physician such that 
a higher rating would be warranted under Diagnostic Code 5243.  
See 38 C.F.R. § 4.71a, 5243 (2010).  

As noted, however, the Board must also review the old criteria 
for the period from September 26, 2003 to determine whether a 
higher rating is in order and in this case, a rating in excess of 
the 40 percent assigned above.  However, the Board notes that 
under Diagnostic Code 5290, a 40 percent rating is the maximum 
rating for severe limitation of motion of the lumbar spine and 
the maximum rating for lumbosacral strain under Diagnostic Code 
5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5295 (2002).  
The Board finds further, that the provisions of Diagnostic Code 
5293 (in effect prior to September 23, 2002), which could provide 
a 60 percent rating are not met, as pronounced intervertebral 
disc syndrome is not shown by the objective evidence.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2001).

Left Lower Extremity Neurological Impairment

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the 
peripheral nerves affecting the lower extremities, neuritis, and 
neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730.  

Diagnostic Codes 8520, 8620, and 8720 provide ratings for 
paralysis, neuritis, and neuralgia of the sciatic nerve. 38 
C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete 
paralysis.  Disability ratings of 10, 20, and 40 are warranted, 
respectively, for mild, moderate, moderately severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  A disability rating of 60 percent is warranted for 
severe incomplete paralysis with marked muscle atrophy.  Id.  An 
80 percent rating is warranted with complete paralysis of the 
sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

The Board finds that, a separate 10 percent evaluation is 
warranted for neurological impairment of the left lower extremity 
due to bulging disks and degenerative joint disease of the lumbar 
spine.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520.  A May 20, 
1993 VA neurological evaluation shows that the Veteran had 
lumbosacral radiculopathy in the left lower extremity.  The 
Veteran reported pain which radiated into the left thigh and 
calf.  A neurological examination reflects loss of pinprick 
sensation over the posterolateral aspect of the left leg, but 
reflexes and strength were noted to be normal.  The Veteran was 
diagnosed with lumbosacral radiculopathy.  A December 2005 VA 
examination shows that the Veteran continued to have neurological 
symptoms in the left leg.  The Veteran reported pain radiating in 
the left leg.  The Veteran had moderate sensation of the left leg 
in all nerve distributions.  He had mild ability to dorsiflex his 
left first toe, and a sensory examination shows that the Veteran 
had impaired pinprick and position sense in the left lower 
extremity.  The Veteran was diagnosed with degenerative disc 
disease of the lumbar spine with objective associative 
neurological findings in the left leg.  In light of the forgoing, 
the Board finds that a 10 percent evaluation is warranted based 
on neurological findings in the left lower extremity.  
Neurological examinations show that the Veteran's left lower 
extremity findings are characterized by subjective complaints of 
radiating pain and objective evidence of impaired sensation in 
the left lower extremity.  The Board finds, therefore, that the 
Veteran's neurological impairment of the left lower extremity 
most closely approximates a 10 percent rating under Diagnostic 
Code 8520 for mild neuralgia of the sciatic nerve.

The Board notes that prior to January 3, 2006, the Veteran is not 
shown to have any objective neurological findings in the right 
lower extremity.  Neurological evaluations completed in April 
1993 and December 2005 show that the Veteran had normal 
neurological findings in the right lower extremity.  

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his 
lumbar spine disability and associated left lower extremity 
complaints.  In this regard, the Veteran is competent to report 
on factual matters of which he had firsthand knowledge, e.g., 
experiencing pain and weakness; and the Board finds that the 
Veteran's reports have been credible.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the majority 
of the Veteran's statements and testimony available prior to 
January 3, 2006 addressed the history of the Veteran's back 
disability as it pertained to his prior claim for service 
connection, rather than the severity of his symptomatology.  The 
Board notes additionally, that with respect to the Rating 
Schedule, the criteria set forth therein generally require 
medical expertise which the Veteran has not been shown to have 
where these types of findings are not readily observable by a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the objective medical findings and opinions provided 
by the Veteran's treatment reports and his VA examination reports 
have been accorded greater probative weight in this case.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.")

C.  Conclusion

Prior to December 27, 2005, the preponderance of the evidence is 
against finding that the Veteran's bulging disks and degenerative 
joint disease of the lumbar spine warrants a higher rating 
evaluation.  From December 28, 2005 to January 2, 2006, the Board 
concludes that the evidence supports a 40 percent rating for 
bulging disks and degenerative joint disease of the lumbar spine.  
From May 20, 1993 to January 2, 2006, the Board concludes that 
the evidence supports a separate 10 percent rating based on 
neurological impairment in the left lower extremity due to 
bulging disks and degenerative joint disease of the lumbar spine.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Prior to December 27, 2005 an initial rating in excess of 10 
percent for bulging disks and degenerative joint disease of the 
lumbar spine is denied.

From December 28, 2005 to January 2, 2006, a 40 percent rating, 
but no more, is granted for bulging disks and degenerative joint 
disease of the lumbar spine subject to the law and regulations 
governing the payment of monetary benefits. 

From May 20, 1993, to January 2, 2006, a separate 10 percent 
rating, but no more, is granted for neurological impairment in 
the left lower extremity due to bulging disks and degenerative 
joint disease of the lumbar spine subject to the law and 
regulations governing the payment of monetary benefits. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

Pursuant to a November 2005 Board remand on the issue of service 
connection for a low back disability, the Veteran was afforded a 
VA examination in December 2005 to address his claim for service 
connection for a lumbar spine disability.  Although range of 
motion testing was completed at the time of the December 2005 VA 
examination, the VA examiner did not address all of the rating 
criteria for intervertebral disc syndrome.  A November 2008 
letter from the Veteran's VA physician indicates that he has a 
current diagnosis of intervertebral disc syndrome, and the 
Veteran reported, during a July 2010 hearing, that he has 
episodes occurring six to ten days a month, where he could not do 
anything due to back pain.  In light of the foregoing, the Board 
finds that a remand for an updated VA examination is required to 
address all potentially applicable rating criteria for the 
Veteran's service-connected lumbar spine disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic/neurologic examination 
to determine the current severity of his 
bulging disks and degenerative joint 
disease of the lumbar spine with 
associated neurological findings.  The 
claims folder must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was completed.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should provide a 
response to all of the following:

(a) The examiner should indicate whether 
the Veteran has symptomatology associated 
with his degenerative disc disease with 
arthritis of the lumbosacral spine that 
approximates unfavorable ankylosis of the 
entire thoracolumbar spine, or unfavorable 
ankylosis of the entire spine.

The Board notes that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurological symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 
C.F.R. 4.71a, General Rating Formula for 
Disease and Injuries of the Spine, Note 
(5).

(b) The examiner should indicate whether 
the Veteran has incapacitating episodes 
associated with his service-connected 
lumbar spine disability and should 
describe the frequency and duration of any 
such incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician- prescribed bed rest and 
treatment by a physician.

(c) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairment associated 
with the Veteran's degenerative disc 
disease with arthritis of the lumbosacral 
spine, including any associated 
neurological impairment and the severity 
of such.  

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


